DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ELLEN AGUIAR,
                                Appellant,

                                    v.

 WILLIAM NATBONY, as Trustee of the Thomas Kaplan 2004 Annuity
 Family Trust, which is the successor to the Thomas Kaplan 2004 Ten-
                Year Grantor Retained Annuity Trust,
              ADRIANA AGUIAR, and JANNAI AGUIAR,
                               Appellees.

                              No. 4D17-3816

                              [June 28, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mark A. Speiser, Judge; L.T. Case No.
PR-C-XX-XXXXXXX.

  Scott A. Weiss and R. Daniel Sirosi of Scott A. Weiss, P.A., Fort
Lauderdale, for appellant.

  Mindy Lee Pallot and Brian J. Stack of Stack Fernandez & Harris, P.A.,
Miami, for appellee William Natbony, as Trustee, etc.

PER CURIAM.

   Affirmed.

WARNER, LEVINE and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.